Exhibit 10.1


AMENDMENT NO. 2 TO RECEIVABLE INTEREST SALE AGREEMENT

        THIS AMENDMENT NO. 2 TO RECEIVABLE INTEREST SALE AGREEMENT, dated as of
November 1, 2004 (this “Amendment”), is entered into by Ferrellgas, L.P., a
Delaware limited partnership (“Originator”), and Ferrellgas Receivables, LLC, a
Delaware limited liability company (“Buyer”), and pertains to the Receivables
Interest Sale Agreement dated as of September 26, 2000 between Originator and
Buyer (as heretofore amended, the “Existing Agreement”). The Existing Agreement,
as amended hereby, is hereinafter referred to as the “Agreement.” Unless defined
elsewhere herein, capitalized terms used in this Amendment shall have the
meanings assigned to such terms in Exhibit I to the Existing Agreement.

W I T N E S S E T H :

        WHEREAS, the parties hereto desire to amend the Existing Agreement as
hereinafter set forth; and

        WHEREAS, the Agent, on behalf of the Purchasers, is willing to consent
to such Amendment;

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements herein contained and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:

    1.        Amendments. Sections 7.1(m) and 7.1(o) of the Existing Agreement
are hereby amended and restated in their entirety to read, respectively, as
follows:


    (m)        Leverage Ratio. Originator shall fail to maintain as of the last
day of each fiscal quarter a Leverage Ratio equal to or less than 4.90 to 1.00
as of the last day of each fiscal quarter. For purposes of this Section 7.1(m),
(x) Funded Debt and Synthetic Lease Obligations shall be calculated as of the
last day of such fiscal quarter and (y) Consolidated Cash Flow shall be
calculated for the most recently ended four consecutive fiscal quarters,
provided, however, that (i) prior to or concurrently with each delivery of a
Compliance Certificate pursuant to Section 5.2(b), Originator may elect to
calculate Consolidated Cash Flow for the most recently ended eight consecutive
fiscal quarters (in which case Consolidated Cash Flow shall be divided by two),
and (ii) for purposes of calculating the Leverage Ratio, all Indebtedness in
excess of $60,000,000 under the Purchase Agreement shall be excluded from such
calculation; or


    (o)        Excessive Contribution or Subordinated Note Balance. (i) The
aggregate principal amount outstanding under the Subordinated Note, plus (ii)
the Contributed Interest, plus (iii) all other Investments that are not
Permitted Investments (each, as defined in the Indenture dated as of April 26,
1996 among the MLP and Ferrellgas Partners Finance Corp, as obligors,
Originator, as guarantor, and American Bank National Association, as trustee)
exceeds $40,000,000 at any one time outstanding.


    2.        Representations and Warranties. In order to induce the other
parties hereto to enter into this Amendment, each of the Buyer and the
Originator hereby represents and warrants to each of the other parties hereto as
follows:


    (a)        The execution and delivery by such party of this Amendment, and
the performance of its obligations under the Agreement as amended hereby, are
within such party’s organizational powers and authority and have been duly
authorized by all necessary organizational action on its part;


    (b)        This Amendment has been duly executed and delivered by such
party, and the Agreement, as amended hereby, constitutes such party’s legal,
valid and binding obligation, enforceable against such party in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law), and


    (c)        As of the date hereof, no event has occurred and is continuing
that will constitute a Termination Event or a Potential Termination Event.


    3.        Conditions Precedent. This Amendment shall become effective as of
the date first above written upon execution by the Originator, the Buyer and the
Agent of counterparts hereof and delivery of such executed counterparts to the
Agent.


    4.        Miscellaneous.


    (a)        CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
TEXAS.


    (b)        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.


    (c)        Ratification of Agreement. Except as expressly amended hereby,
the Agreement remains unaltered and in full force and effect and is hereby
ratified and confirmed.


<Signature pages follow>



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

FERRELLGAS, L.P.

BY: FERRELLGAS, INC., its General Partner


By:/s/Kevin T. Kelly                          Name: Kevin T. Kelly Title: Senior
Vice President and Chief Financial Officer



FERRELLGAS RECEIVABLES, LLC


By:/s/Kevin T. Kelly                          Name: Kevin T. Kelly Title: Senior
Vice President and Chief Financial Officer



By it's signature below, the Agent, on behalf of the Purchasers, hereby consents
to the foregoing Amendment as of the date first above written:

BANK ONE, NA [MAIN OFFICE CHICAGO], AS AGENT


By:/s/Leo V. Loughead                          Name:Leo V. Loughead
Title:Managing Director